EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerard M. Wissing on January 24, 2022.

The application has been amended as follows: 

9.	(Currently amended) A luminaire comprising:
a luminaire housing including an upper wall and a plurality of side walls defining a first interior;
a light emitter connected to the luminaire housing; and
a control module having a control module housing attached to an exterior of the luminaire housing and defining a second interior, the control module is adapted to adjust an operation of the light emitter the control module including a controller positioned at least partially in the second interior and configured for wireless communication

Remarks:  Claim 9 as amended above is not disclosed by CLARK et al (US 2015/0351205 A1).  Clark (as described in paragraphs 0076-0078 and illustrated in Figs.11-14) discloses a wireless module 50 that is mounted directly on the primary printed circuit board 90 of the SSL light engine 40.  Figure 13 illustrates enclosure 94 mounted over the wireless module 50 and secured to the housing mounting plate 106 with gasket 96.  Paragraphs 0075, 0078 and 0079 describe SSL fixture being enclosed and mounted in a housing 100 as shown in Figs.15-16.  The enclosure 94 does not constitute the claimed control module housing of the control module that includes a controller (what would be wireless module 50 of Clark) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable.  The prior art of record does not teach the following:
From claim 1, a luminaire comprising: a control module adapted to adjust an operation of the light emitter and including a base and a cover defining a second interior, wherein the control module is connected to an exterior of the luminaire housing.  The prior art to McNabb (US 2017/0294113 A1) which was relied upon for rejecting at least claims 1 and 9, discloses a battery charger (204 in Figs.2,8,9A-9B described in ¶0067) designated as the control module.  However, the battery charger 204 has no ability nor adapted to adjust operation of the light emitter.  Claims rejected under 35 U.S.C. 102(a)(2) are withdrawn.
Claims 2-8 collectively depend from claim 1.
From claim 9, a luminaire housing comprising: a control module having a control module housing attached to an exterior of the luminaire housing and defining a second interior, the control module is adapted to adjust an operation of the light emitter, and the control module including a controller positioned at least partially in the second interior.  
The prior art to McNabb (US 2017/0294113 A1) which was relied upon for rejecting at least claims 1 and 9, discloses a battery charger (204 in Figs.2,8,9A-9B described in ¶0067) designated as the control module.  However, the battery charger 204 has no ability nor adapted to adjust operation of the light emitter.  Claims rejected under 35 U.S.C. 102(a)(2) are withdrawn.
In the interview of January 24, 2022, the prior art to Clark et al (US 2015/0351205) was presented to possibly meet claim 9 with its wireless module 50 and enclosure 94 (at least in figures 12-
Claims 10-17 collectively depend from claim 9.
From claim 18, a luminaire comprising: a control module assembly adapted to adjust an operation of the light emitter and connected to luminaire housing, wherein the control module assembly includes a base and a first cover plate having a first configuration selectively connectable to the base, or a second cover plate having a second configuration selectively connectable to the base, wherein the first configuration includes an opening for a controller having a wireless communication module and the second configuration includes an opening for an occupancy sensor.
In the interview of January 24, 2022, the prior art to Harris et al. (US 2014/0001952) was presented to possibly meet claim 9 with its electronic housing 26 and two-part module housing 38. Harris’ two part module housing 38 shown in Fig.6B and Fig.8A (see paragraphs 0077-0081) includes rear housing section 42 and front housing section 40.  Any of the front or rear housing sections (40,42) of the module housing 38 do not constitute the claimed first or second cover plate of the control module assembly (what would be Harris’ electronics housing 26 which houses the driver module 30 in Fig.5).  The prior art to McBryde et al (US 2015/01351187 A1) which is similar to Harris et al with its connectable communications module 32 to driver module 30, but lacking any description of a two-part makeup of any module housing.  Harris et al (US 2014/0001952) and McBryde et al (US 2015/0351187) 
Claims 19 and 20 depend from claim 18.
Rejection of claims 18-20 under 35 USC 112(b) in items 55-58 of page 15 of Non-Final Office Action of February 19, 2021 has been reconsidered.  Paragraph 0044 in the specification describes “while one or more exterior sensor components extend through the plate 314 … an occupancy or motion sensor 320 extending through a plate 314B”.  There is adequate support of “the first configuration includes an opening” and “the second configuration includes an opening” by way of the description and drawings describing sensor(s) extending through the plate (314, 314B).   This rejection is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on January 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,697,622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Rejections of claims 1-16 and 18-20 on the ground of nonstatutory double patenting are withdrawn.

Drawings
Replacement drawings were received on January 19, 2022.  These drawings are accepted and approved.  These replacement drawings favorably addresses discrepancies observed in Figures 9 and 16-

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

January 25, 2022
AC